           Case 7:20-cr-00021-CS Document 60 Filed 07/06/21 Page 1 of 4


                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      July 6, 2021
BY ECF
The Honorable Cathy Seibel
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:     United States v. Grafton E. Thomas, 20 Cr. 21 (CS)

Dear Judge Seibel:

       The Government writes in response to the Court’s June 21, 2021, Order directing the
Government to address (i) “what efforts have been made to get the State of New York to assume
responsibility for Defendant’s care, custody, and treatment,” and (ii) “whether, should the Court
not dismiss the indictment, [the Government] contemplates pursuing the charges should Defendant
be determined to be restored to competence (and if so, the authority on which it relies, and if not,
what purpose would be served by maintaining the indictment in place).” (Dkt. No. 58).

        With respect to the first issue, efforts to transfer the defendant to the care and custody of
New York State have been made by the Special Assistant United States Attorney charged with
petitioning for the defendant’s civil commitment (the “SAUSA”).

        Pursuant to 18 U.S.C. § 4246(a), “if the director of a facility in which a person is
hospitalized certifies that a person in the custody of the Bureau of Prisons . . . who has been
committed to the custody of the Attorney General pursuant to section 4241(d) . . . is presently
suffering from a mental disease or defect as a result of which his release would create a substantial
risk of bodily injury to another person or serious damage to property of another, and that suitable
arrangements for State custody and care of the person are not available, he shall transmit the
certificate to the clerk of the court for the district in which the person is confined.” Thereafter,
“the court shall order a hearing to determine whether the person is presently suffering from a
mental disease or defect as a result of which his release would create a substantial risk of bodily
injury to another person or serious damage to property of another.” Because the defendant is
confined at the Federal Medical Center in Springfield, Missouri, proceedings related to the
defendant’s civil commitment are occurring in the Western District of Missouri (the “WDMO”).
See United States v. Grafton Thomas, 6:21-cv-3126 (W.D. Mo.) (the “Civil Commitment
Proceeding”).

       The Government has conferred with the SAUSA, and learned that although a Certificate of
Mental Disease or Defect and Dangerousness was submitted to the WDMO on May 21, 2021, the
defendant’s attorney in the Civil Commitment Proceeding requested an independent evaluation of
          Case 7:20-cr-00021-CS Document 60 Filed 07/06/21 Page 2 of 4




the defendant’s dangerousness. That evaluation is scheduled for July 7, 2021, and the examiner’s
report will be submitted within 30 days of the evaluation. After the WDMO has received and
reviewed the report, it will hold a hearing pursuant to 18 U.S.C. § 4246(c) to determine whether
civil commitment is appropriate.

        In the interim, a licensed clinical social worker employed by the Bureau of Prisons
submitted a request to the New York State coordinator for the Interstate Compact on Mental
Health, who is employed by the New York State Office of Mental Health (the “Interstate Compact
Request”). The Interstate Compact Request provided details about the charges in the instant case,
the defendant’s background, and the defendant’s mental health, and outlined two transfer options:
first, New York State could assume full responsibility for the defendant in which case the federal
commitment proceedings would be dropped; or second, New York State could assume
responsibility with the federal government acting as a backstop, such that a United States Probation
Officer would act as a liaison between state mental health professionals and the Court, and would
be responsible for communicating with the Court regarding the defendant’s condition and
compliance with treatment. A supervisor from the New York State Office of Mental Health
responded to the Interstate Compact Request, stating that as a policy, the New York State Office
of Mental Health will not accept a direct transfer from a Federal Prison Facility.

         At present, the defendant requires Level IV psychiatric care, which can only be provided
within the BOP system by the Federal Medical Facilities in Springfield, Missouri, and Butner,
North Carolina. If the defendant’s condition improves, he could be transferred to other Federal
Medical Facilities, and eventually, if there is a determination that the defendant’s dangerousness
has subsided, he could be recommended for conditional release pursuant to 18 U.S.C. § 4246(e).
The SAUSA has advised that before the WDMO holds a hearing in the Civil Commitment
Proceeding, the Government will again contact the New York State coordinator for the Interstate
Compact on Mental Health regarding transferring the defendant to the custody of New York State.
If that request is denied and the defendant is committed after the hearing, the Government will
make the same request on an annual basis, apprising New York State of any changes in the
defendant’s condition or confinement.

        With respect to the second issue, the Government’s present intention is to pursue the
charges against the defendant if he is restored to competency. Without citation to any authority,
defense counsel asserts that “the criminal charges should now be dismissed” because 18 U.S.C.
§ 4246 “does not contemplate the resuscitation of criminal charges.” (Dkt. No. 57 at 2). More
accurately stated, 18 U.S.C. § 4246 is silent on the issue of a pending indictment, and thus does
not mandate dismissal. There is no statutory basis for the defendant’s position. See United States
v. Ecker, 78 F.3d 726, 731 (1st Cir. 1996) (“None of Ecker’s statutory arguments persuade us that
Congress intended sections 4241 and 4246 to require sub silentio the dismissal of a pending
indictment”). To the contrary, the Speedy Trial Act expressly excludes “[a]ny period of delay
resulting from the fact that the defendant is mentally incompetent.” 18 U.S.C. § 3161(h)(4)
(emphasis added).



                                                 2
           Case 7:20-cr-00021-CS Document 60 Filed 07/06/21 Page 3 of 4




        Multiple courts have determined the Speedy Trial Act exclusion set forth in 18 U.S.C.
§ 3161(h)(4) applies to any period of commitment—whether for restoration to competency, or due
to a finding of dangerousness, during which time a pending indictment remains in place. See, e.g.,
Ecker, 78 F.3d at 731-32 (“the pending indictment persists even after the defendant has been found
unlikely to recover competency and has been committed as dangerous”); United States v. Sheffield,
06 Cr. 74, 2010 WL 4023969, at *1 (N.D. Fla. Oct. 13, 2010) (“the Court finds that dismissal of
the charges at the present time, 22 months after the Defendant was first committed to the custody
of the Attorney General pursuant to 18 U.S.C. § 4246 for treatment of a dangerous mental defect
and well within the range of the potential statutory penalties the Defendant would face should he
be convicted of the charges against him, is not warranted”); United States v. Nunez, 00 Cr. 199S-
19, 2006 WL 2000111, at *2 (W.D.N.Y. July 17, 2006) (“this Court notes that the five year delay
in bringing Mr. Nunez to trial does not mandate dismissal of the Indictment”); see also United
States v. McAfee, 18 Cr. 425, 2021 WL 106268, at *3 (S.D.N.Y. Jan. 12, 2021) (denying motion
to dismiss indictment where defendant found incompetent to proceed though not a danger under
Section 4246); United States v. West, 03 Cr. 128, 2007 WL 1851305, at *7 (D. Colo. June 26,
2007) (“4241 and 4246 do not reference or require dismissal of the indictment”); United States v.
Peppi, No. Cr. 06-157, 2007 WL 674746, at *4 (D.N.J. Feb. 28, 2007) (“the release of defendants
who, like Mr. Peppi, are incompetent to stand trial and whose release would not create a substantial
risk of danger to others or their property is mandatory, and the Government is free to exercise its
discretion in dismissing or proceeding with an indictment against such an individual”).

         Defense counsel asserts that United States v. McAfee somehow supports dismissal because
in that case the Government sought to impose bail conditions after the defendant was released from
confinement upon findings that while he was incompetent to stand trial, he was not dangerous.
Defense counsel’s argument entirely misses the point that although “the likelihood of [the
defendant’s] regaining competency [was] minimal,” 2021 WL 106268, at *2, the indictment in
that case remained in place.

         Here, in view of the nature and seriousness of the offenses, the Government has a strong
interest in pursuing the charges should the defendant be restored to competency, whether that
restoration occurs months or years from now. If the indictment is dismissed, and the defendant is
restored to competency after the seven-year statute of limitations for hate crimes not resulting in
death has expired, the Government would be unable to vindicate that interest. The defendant
initially was transferred to the Federal Medical Facility in Springfield, Missouri, on June 11, 2020,
and has been confined there for approximately thirteen months, a period “well within the range of
the potential statutory penalties the defendant would face should he be convicted of the charges
against him.” Sheffield, 2010 WL 4023969, at *1. Further, defense counsel is correct that if the
defendant’s dangerousness subsides, and he is conditionally discharged, 18 U.S.C. § 4246(e)
permits the court in the district of confinement to impose conditions on the defendant’s release.
However, pursuant to Section 4246(e), those conditions are related to “medical, psychiatric, or
psychological care,” not potential criminal conduct. As in McAfee, if the defendant was discharged
from civil commitment, the Government would seek to impose conditions aimed at ensuring the
defendant’s criminal conduct did not recur, and without an indictment in place, the Government
would have no authority to do so.

                                                 3
          Case 7:20-cr-00021-CS Document 60 Filed 07/06/21 Page 4 of 4




        Although it is possible the Government’s interest in pursuing the charges and maintaining
the indictment in place may diminish if the defendant’s incompetency persists despite consistent
and continued treatment, and the Government will continue to assess those considerations going
forward, the Government is in no position to dismiss the indictment now, before the Civil
Commitment Proceeding has concluded, and treatment at a suitable facility has commenced.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney for the
                                                      Southern District of New York

                                                By:
                                                      Lindsey Keenan
                                                      Lara Eshkenazi
                                                      Kimberly Ravener
                                                      Assistant United States Attorneys
                                                      (212) 637-1565 / 2758 / 2358




                                               4
